Elliott, J.
A paper lias been filed giving what is denominated “ a history of the case,” and stating that “ appellants contend that the sheriff’s sale was not complete till July 7th, 1882.” This statement is all that even approaches an argument, and it certainly is not such a presentation of a point as settled rules require. It is the duty of counsel to do more than make assertions; they should state reasons for their propositions, and, if necessary, cite authorities in their support. In the present instance, we should have been informed why the sale was not complete until July 7th, 1882, and if not complete how that fact affected the appellants. This court has very many times declared what constitutes a brief, and, under the rules laid down by those decisions, the paper before us falls very far short of possessing the requisites of a brief.
Judgment affirmed.